DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. The applicant’s makes the argument that the claims 1 & 10 have been amended to now state that the deformable plate at least partially radially overlaps the shoulder of the shaft on which the adjustable flange assembly is configured to be mounted upon. However, this new limitation would be the intended use of the adjustable flange assembly as the preamble of the claim states that the claim is directed to an adjustable flange assembly which is configured to be mounted on a shaft having a shoulder thus, the adjustable flange assembly mounting on a shaft having a shoulder smaller than the deformable plate would be the intended use of the adjustable flange assembly.  In response to applicant's argument that the deformable plate at least partially radially overlaps the shoulder of the shaft, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In other words, since the shaft having a shoulder is not positively recited by the claim as currently recited, it does not affect the scope of the claim as long as the prior art is capable of receiving any shaft having a shoulder.  The examiner encourages the applicant to differentiate from the prior art by positively reciting the structure of the invention that provides the applicant’s currently recited intended use.

Applicant’s arguments, see remarks, filed 12/10/2020, with respect to the 112(b) rejection of claims 1-18 have been fully considered and are persuasive.  The 112(b) rejection has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(“an annular portion” in claim 1) this annular portion is determine to be the “reference surface” (Fig. 2, Element S) which is an annular peripheral surface surrounding the aperture (Instant Specification, [0024]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of claim 10, “the deformable plate and the shoulder at least partially radially overlapping one another”. It is unclear to the examiner as to whether the deformable plate is intended to overlap the shoulder of the shaft, or whether the shoulder of the shaft is intended to overlap the deformable plate. Per the specification the deformable plate overlaps the shoulder of the shaft as such for the purposes of continued prosecution of the claimed subject matter this limitation will be interpreted to mean that the deformable plate overlaps the shoulder of the shaft.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Landers et al. (US 4984614, hereafter Landers) in view of Nomoto et al. (US 7213591, hereafter Nomoto).

Regarding Claim 1, Landers teaches an adjustable flange assembly (Fig. 2) for mounting a cutting tool (Fig. 1, Element 60) to a shaft (Fig. 2, Element 12) rotatable about an axis the adjustable flange assembly comprising:
A support plate (Fig. 2, Element 20) defining an aperture (Fig. 2, Element 12, (the hole through which the shaft is slidably received)) for slidably receiving the shaft (Fig. 2, Element 12) therethrough
The support plate (Fig. 2, Element 20) defining a reference surface (Fig. 2, Element 68) at a periphery of a first side thereof
The reference surface (Fig. 2, Element 68) being annular, extending around the aperture, and configured for being in abutment with the cutting tool (Fig. 1, Element 60)
A securing mechanism (Fig. 2, Element 14) operatively connected to the support plate (Fig. 2, Element 20) and operable for releasably securing the support plate (Fig. 2, Element 20) to the shaft (Fig. 2, Element 12)
A deformable plate (Fig. 2, Element 16) defining an opening for slidably receiving the shaft (Fig. 2, Element 12) therethrough
The deformable plate (Fig. 2, Element 16)  secured (Fig. 2, Element 22) to a second side of the support plate (Fig. 2, Element 20) opposite the first side (Fig. 2, Element 68)
Adjustment members (Fig. 2, Element 26) mounted on one of the support plate (Fig. 2, Element 20) or the deformable plate (Fig. 2, Element 16) at a plurality of circumferential locations (Fig. 1, Element 26 (dashed outlines show three total)) around the axis
The adjustment members (Fig. 2, Element 26) being operable to exert a force on the deformable plate (Fig. 2, Element 16) to locally deform the deformable plate (Fig. 2, Element 16) from an undeformed stated to a deformed state (Col. 2, Lines 6-11)
An axial distance between the support plate (Fig. 2, Element 20) and the deformable plate (Fig. 2, Element 16) at a corresponding one of the circumferential locations being greater in the deformed state than that in the undeformed state
An axial position of the reference surface (Fig. 2, Element 68) at the corresponding one of the circumferential location varying from the undeformed state to the deformed state (as the displacement of the deformable plate causes adjustment of the alignment of the cutter head (Col. 2, Lines 9-11)).
	Landers does not teach that the shaft would have a shoulder on which the deformable plate of the flange assembly would rest. However, Nomoto, in the same field of cutters mounted on shafts, teaches a shaft (Fig. 1, Element 11) having a shoulder (Fig. 1, Element 101) in order to axially locate elements of the cutter. It would have been obvious to one skilled in the art prior to the effective filing date to have modified the shaft of Landers to have a shaft shoulder abutting against the surface of the deformable plate as this shaft shoulder would serve to axially locate the flange assembly preventing unnecessary axial travel.

	Regarding Claim 4
The adjustment members (Fig. 2, Element 26) are fasteners threadingly engaged within threaded apertures extending through the support plate (Fig. 2, Element 20), tips of the fasteners (Fig. 2, Element 26) being in abutment against the deformable plate (Fig. 2, Element 16).

	Regarding Claim 5, the modified Landers teaches:
The adjustment members (Fig. 1, Element 26) includes three adjustment members (Fig. 1, Element 26 (dashed lines showing three adjustment members) equally spaced apart from one another (Col. 2, Lines 6-9).

	Regarding Claim 6, the modified Landers teaches:
A thickness of the support plate (Fig. 2, Element 20) taken in an axial direction relative to the axis is greater than that of the deformable plate (Fig. 2, Element 16).
	Regarding Claim 7, the modified Landers teaches:
The deformable plate (Fig. 2, Element 16) is secured to the support plate (Fig. 2, Element 20) via fasteners (Fig. 2, Element 22)
Each of the fasteners (Fig. 1, Element 22) circumferentially located between two adjacent ones of the adjustment members (Fig. 1, Element 26) (Col. 2, Lines 6-9).

	Regarding Claim 8, the modified Landers teaches:
A radial distance between the adjustment members (Fig. 1, Element 26) and the axis is equal to that between the fasteners (Fig. 1, Element 22) and the axis.

	Regarding Claim 9
The first side of the support plate (Fig. 2, Element 20) has an elevated section annularly extending around the axis, the reference surface (Fig. 2, Element 68) located at the elevated section.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Landers in view of Nomoto, as applied to claim 1, and further in view of Mullenberg (US 5639176, hereafter Mullenberg).

	Regarding Claim 2, the modified Landers teaches:
The securing mechanism (Fig. 2, Element 14) includes a ring (Annotated Fig. 1, Element A) slidably received within an annular groove (Annotated Fig. 1, Element B) located on the first side of the support plate (Fig. 2, Element 20)
The annular groove (Annotated Fig. 1, Element B) delimited radially by a beveled wall (Annotated Fig. 1, Element C) that circumferentially extends around the axis and axially by a seat (Annotated Fig. 1, Element D)
The ring (Annotated Fig. 1, Element A) having a radially outer peripheral wall (Annotated Fig. 1, Element C) and a radially inner peripheral wall (the wall contacting the shaft (Fig. 2, Element 12))
The radially outer peripheral wall being beveled and matingly engaging the beveled wall (Annotated Fig. 1, Element C)
Fasteners (Annotated Fig. 1, Element E) extending through the ring (Annotated Fig. 1, Element A)
The fasteners (Annotated Fig. 1, Element E) operable to move the ring (Annotated Fig. 1, Element A) toward the seat (Annotated Fig. 1, Element D) of the groove (Annotated Fig. 
A diameter of the ring (Annotated Fig. 1, Element A) in the second position being less than that in the first position (as the ring must compress as it is moved axially in order to be moved axially)
The inner peripheral wall of the ring (Annotated Fig. 1, Element A) being in a tight engagement with the shaft (Fig. 2, Element 12) at least in the second position such that rotation of the support plate (Fig. 2, Element 20) relative to the shaft is limited.
	Though the modified Landers teaches the fasteners extending through the ring and transmitting torque into axial movement of the ring it does not teach that the fasteners extending through the ring being threadingly engaged in threaded apertures of the support plate. However, Mullenberg, in the related field of securing mechanisms for shafts, teaches a support plate (Fig. 1, Element 18) on a shaft (Fig. 1, Element 2) having a securing mechanism in the form of a ring (Fig. 1, Element 11). This ring (Fig. 1, Element 11) having fasteners (Fig. 1, Element 5) passing through (Fig. 1, Element 25) the ring (Fig. 1, Element 11) and into threaded engagement (Fig. 1, Element 24) with the support plate (Fig. 1, Element 18). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the fasteners of the modified Landers to be threadingly engaged with the support plate, as disclosed by Mullenberg, as this threaded engagement would allow for the torque applied to the fasteners to be converted into axial movement of the ring thus securing the support plate to the shaft.


    PNG
    media_image1.png
    322
    394
    media_image1.png
    Greyscale




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Landers in view of Nomoto and Mullenberg, as applied to claim 2, and further in view of Heston et al. (US 9618051, hereafter Heston).

Regarding Claim 3, the modified Landers does not teach a plurality of circumferentially interspaced indentations defined by the radially inner peripheral wall and by the radially outer peripheral wall. However, Heston, in the related field of securing mechanisms for shafts, teaches a ring (Fig. 1, Element 20) of a securing mechanism having a radially inner peripheral wall contacting a shaft (Fig. 1, Element 15) and an outer peripheral wall contacting a beveled wall (Fig. 1, Element 50). This ring (Fig. 3, Element 20) having a plurality of circumferentially interspaced indentations (Fig. 3, Element 22) which allow the ring radially deflect as it is tightened and released (Col. 4, Lines 47-51). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the ring of the modified Landers to have interspaced indentations, as disclosed by Heston, as such indentations allow for greater flexibility of the ring (Col. 4, Lines 58-61) thus allowing easier diametric deflection.
Claims 10 & 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Landers in view of Nomoto.

Regarding Claim 10, Landers teaches an assembly (Fig. 2) for rotation about a shaft (Fig. 2, Element 12), the assembly comprising:
A cutting tool (Fig. 1, Element 60) securable to the shaft (Fig. 1, Element 12) and rotatable about the axis, the cutting tool (Fig. 1, Element 60) having an axial end annular wall (Fig. 2, Element 68)
An adjustable flange assembly (Fig. 2) including:
A support plate (Fig. 2, Element 20) defining an aperture (Fig. 2, Element 12, (the hole through which the shaft is slidably received)) for slidably receiving the shaft (Fig. 2, Element 12) therethrough
The support plate (Fig. 2, Element 20) defining a reference surface (Fig. 2, Element 68) at a periphery of a first side thereof
The reference surface (Fig. 2, Element 68) being annular, extending around the aperture, and configured for being in abutment with the cutting tool (Fig. 1, Element 60)
A securing mechanism (Fig. 2, Element 14) operatively connected to the support plate (Fig. 2, Element 20) and operable for releasably securing the support plate (Fig. 2, Element 20) to the shaft (Fig. 2, Element 12)
A deformable plate (Fig. 2, Element 16) defining an opening for slidably receiving the shaft (Fig. 2, Element 12) therethrough
The deformable plate (Fig. 2, Element 16)  secured (Fig. 2, Element 22) to a second side of the support plate (Fig. 2, Element 20) opposite the first side (Fig. 2, Element 68)
Adjustment members (Fig. 2, Element 26) mounted on one of the support plate (Fig. 2, Element 20) or the deformable plate (Fig. 2, Element 16) at a plurality of circumferential locations (Fig. 1, Element 26 (dashed outlines show three total)) around the axis
The adjustment members (Fig. 2, Element 26) being operable to exert a force on the deformable plate (Fig. 2, Element 16) to locally deform the deformable plate (Fig. 2, Element 16) from an undeformed stated to a deformed state (Col. 2, Lines 6-11)
An axial distance between the support plate (Fig. 2, Element 20) and the deformable plate (Fig. 2, Element 16) at a corresponding one of the circumferential locations being greater in the deformed state than that in the undeformed state
An axial position of the reference surface (Fig. 2, Element 68) at the corresponding one of the circumferential location varying from the undeformed state to the deformed state (as the displacement of the deformable plate causes adjustment of the alignment of the cutter head (Col. 2, Lines 9-11)).
	Landers does not teach that the shaft would have a shoulder on which the deformable plate of the flange assembly would rest. However, Nomoto teaches a shaft (Fig. 1, Element 11) having a shoulder (Fig. 1, Element 101) in order to axially locate elements of the cutter. It would have been obvious to one skilled in the art prior to the effective filing date to have modified the shaft of Landers to have a shaft 

	Regarding Claim 13, the modified Landers teaches:
The adjustment members (Fig. 2, Element 26) are fasteners threadingly engaged within threaded apertures extending through the support plate (Fig. 2, Element 20), tips of the fasteners (Fig. 2, Element 26) being in abutment against the deformable plate (Fig. 2, Element 16).

	Regarding Claim 14, the modified Landers teaches:
The adjustment members (Fig. 1, Element 26) includes three adjustment members (Fig. 1, Element 26 (dashed lines showing three adjustment members) equally spaced apart from one another (Col. 2, Lines 6-9).

	Regarding Claim 15, the modified Landers teaches:
A thickness of the support plate (Fig. 2, Element 20) taken in an axial direction relative to the axis is greater than that of the deformable plate (Fig. 2, Element 16).
	
	Regarding Claim 16, the modified Landers teaches:
The deformable plate (Fig. 2, Element 16) is secured to the support plate (Fig. 2, Element 20) via fasteners (Fig. 2, Element 22)
Each of the fasteners (Fig. 1, Element 22) circumferentially located between two adjacent ones of the adjustment members (Fig. 1, Element 26) (Col. 2, Lines 6-9).

Claim 17, the modified Landers teaches:
A radial distance between the adjustment members (Fig. 1, Element 26) and the axis is equal to that between the fasteners (Fig. 1, Element 22) and the axis.

	Regarding Claim 18, the modified Landers teaches:
The first side of the support plate (Fig. 2, Element 20) has an elevated section annularly extending around the axis, the reference surface (Fig. 2, Element 68) located at the elevated section.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Landers in view of Nomoto, as applied to claim 1, and further in view of Mullenberg.

	Regarding Claim 11, the modified Landers teaches:
The securing mechanism (Fig. 2, Element 14) includes a ring (Annotated Fig. 1, Element A) slidably received within an annular groove (Annotated Fig. 1, Element B) located on the first side of the support plate (Fig. 2, Element 20)
The annular groove (Annotated Fig. 1, Element B) delimited radially by a beveled wall (Annotated Fig. 1, Element C) that circumferentially extends around the axis and axially by a seat (Annotated Fig. 1, Element D)
The ring (Annotated Fig. 1, Element A) having a radially outer peripheral wall (Annotated Fig. 1, Element C) and a radially inner peripheral wall (the wall contacting the shaft (Fig. 2, Element 12))
The radially outer peripheral wall being beveled and matingly engaging the beveled wall (Annotated Fig. 1, Element C)
Fasteners (Annotated Fig. 1, Element E) extending through the ring (Annotated Fig. 1, Element A)
The fasteners (Annotated Fig. 1, Element E) operable to move the ring (Annotated Fig. 1, Element A) toward the seat (Annotated Fig. 1, Element D) of the groove (Annotated Fig. 1, Element B) from a first position to a second position (Col. 1, Lines 66-68, (the fasteners converting torque into axial travel of the ring))
A diameter of the ring (Annotated Fig. 1, Element A) in the second position being less than that in the first position (as the ring must compress as it is moved axially in order to be moved axially)
The inner peripheral wall of the ring (Annotated Fig. 1, Element A) being in a tight engagement with the shaft (Fig. 2, Element 12) at least in the second position such that rotation of the support plate (Fig. 2, Element 20) relative to the shaft is limited.
	Though the modified Landers teaches the fasteners extending through the ring and transmitting torque into axial movement of the ring it does not teach that the fasteners extending through the ring being threadingly engaged in threaded apertures of the support plate. However, Mullenberg, in the same field of securing mechanisms for shafts, teaches a support plate (Fig. 1, Element 18) on a shaft (Fig. 1, Element 2) having a securing mechanism in the form of a ring (Fig. 1, Element 11). This ring (Fig. 1, Element 11) having fasteners (Fig. 1, Element 5) passing through (Fig. 1, Element 25) the ring (Fig. 1, Element 11) and into threaded engagement (Fig. 1, Element 24) with the support plate (Fig. 1, Element 18). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the fasteners of the modified Landers to be threadingly engaged with the support plate, as disclosed by Mullenberg, as this threaded engagement would allow for the torque applied to the fasteners to be converted into axial movement of the ring thus securing the support plate to the shaft.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Landers in view of Nomoto and Mullenberg, as applied to claim 11, and further in view of Heston.

Regarding Claim 12, the modified Landers does not teach a plurality of circumferentially interspaced indentations defined by the radially inner peripheral wall and by the radially outer peripheral wall. However, Heston teaches a ring (Fig. 1, Element 20) of a securing mechanism having a radially inner peripheral wall contacting a shaft (Fig. 1, Element 15) and an outer peripheral wall contacting a beveled wall (Fig. 1, Element 50). This ring (Fig. 3, Element 20) having a plurality of circumferentially interspaced indentations (Fig. 3, Element 22) which allow the ring radially deflect as it is tightened and released (Col. 4, Lines 47-51). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the ring of the modified Landers to have interspaced indentations, as disclosed by Heston, as such indentations allow for greater flexibility of the ring (Col. 4, Lines 58-61) thus allowing easier diametric deflection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 4326361) which teaches a cutting tool supported on a support member and adjusted on a deformable ring. (US 0161287) which teaches a cutting tool abutting a deformable ring which is adjusted against the cutting tool using fasteners.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725